        Case 3:20-cv-00557-VAB Document 69 Filed 10/23/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


RYAN MERHOLZ and MELVYN KLEIN,
derivatively on behalf of WORLD WRESTLING
ENTERTAINMENT, INC.,

                          Plaintiffs,          Case No.: 3:20-cv-00557-VAB

                    v.

VINCENT K. MCMAHON, STEPHANIE
MCMAHON, PAUL LEVESQUE, FRANK A.
RIDDICK, III, STUART U. GOLDFARB,
LAUREEN ONG, ROBYN W. PETERSON, MAN
JIT SINGH, JEFFREY R. SPEED, ALAN M.
WEXLER, GEORGE A. BARRIOS, and
MICHELLE D. WILSON,

                          Defendants,

WORLD WRESTLING ENTERTAINMENT,
INC.,

                          Nominal Defendant.


DANIEL KOOI, derivatively on behalf of
WORLD WRESTLING ENTERTAINMENT,
INC.,

                          Plaintiff,           Case No.: 3:20-CV-00743-VAB

                     v.

VINCENT K. MCMAHON, FRANK A.
RIDDICK, III, JEFFREY R. SPEED, PATRICIA
A. GOTTESMAN, STUART U. GOLDFARB,
LAUREEN ONG, PAUL LEVESQUE, ROBYN W.
PETERSON, STEPHANIE MCMAHON, MAN JIT
SINGH, ALAN M. WEXLER, GEORGE A.
BARRIOS, and MICHELLE D. WILSON,

Defendants,
       Case 3:20-cv-00557-VAB Document 69 Filed 10/23/20 Page 2 of 3




WORLD WRESTLING ENTERTAINMENT,
INC.,

                        Nominal Defendant.


RODNEY NORDSTROM, derivatively on behalf of
WORLD WRESTLING ENTERTAINMENT,
INC.,

                        Plaintiff,            Case No. 3:20-CV-00904-VAB

                   v.

VINCENT K. MCMAHON, GEORGE A.
BARRIOS, MICHELLE D. WILSON,
STEPHANIE MCMAHON, PAUL LEVESQUE,
FRANK A. RIDDICK III, STUART U.
GOLDFARB, LAUREEN ONG, ROBYN W.
PETERSON, MAN JIT SINGH, JEFFREY R.
SPEED, ALAN M. WEXLER, and PATRICIA A.
GOTTESMAN,

                        Defendants,

WORLD WRESTLING ENTERTAINMENT,
INC.,

                        Nominal Defendant.


DECLARATION OF WILLIAM H. NARWOLD IN SUPPORT OF DENNIS PALKON’S
   MOTION FOR PERMISSIVE INTERVENTION, APPOINTMENT OF LEAD
 COUNSEL, AND DENIAL OF DEFENDANTS’ MOTIONS TO DISMISS AS MOOT
             Case 3:20-cv-00557-VAB Document 69 Filed 10/23/20 Page 3 of 3




I, William H. Narwold, hereby as follows:

        1.       I am an attorney at the law firm of Motley Rice LLC.

        2.       I submit this Declaration in Support of Dennis Palkon’s Motion for Permissive

Intervention, Appointment of Lead Counsel, and Denial of Defendants’ Motions to Dismiss as

Moot.

        3.       Attached as Exhibits A-E hereto are true and correct copies of the following

documents:

        Exhibit                                  Description
          A                 [Proposed] Verified Stockholder Derivative Complaint

             B     Plaintiff Dennis Palkon’s Section 220 Demand on WWE (May 6, 2020)

             C        Email from Jerry McDevitt to Gregory Del Gaizo (Aug. 10, 2020)

             D       In re Alphabet Inc. S’holder Deriv. Litig., C.A. No. 19-cv-06880-RS
                                      (N.D. Cal. June 9, 2020) (ORDER)

             E          Sbriglio, et al. v. Zuckerberg, et al., C.A. No. 2018-0307-JRS
                                  (Del. Ch. Dec. 17, 2018) (TRANSCRIPT)


        I declare, under penalty of perjury, that the foregoing is true and correct to the best of my

knowledge. Executed this 23rd day of October, 2020.



                                                      /s/ William H. Narwold
                                                       William H. Narwold




                                                -1-
